                                          Case 4:21-cv-01546-HSG Document 24 Filed 07/29/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 21-cv-01546-HSG
                                   8                    Plaintiff,                           ORDER DENYING MOTION TO
                                                                                             DISMISS
                                   9             v.
                                                                                             Re: Dkt. No. 15
                                  10     GARDEN COURT INN LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Garden Court Inn, LLC’s motion to dismiss. Dkt.

                                  14   No. 15. The Court finds this matter appropriate for disposition without oral argument and the

                                  15   matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court

                                  16   DENIES the motion.

                                  17     I.   BACKGROUND
                                  18          Plaintiff Scott Johnson filed this case on March 4, 2021, and amended the complaint on

                                  19   May 16, 2021. See Dkt. No. 11 (“FAC”). Plaintiff is a level C-5 quadriplegic, and uses a

                                  20   wheelchair to get around. Id. at ¶ 1. Plaintiff alleges that on July 2, 2019, he visited the Best

                                  21   Western Plus Garden Court Inn located in Fremont, California, which is owned by Defendant. Id

                                  22   at ¶¶ 3, 8. Although when booking the hotel room on June 29 Plaintiff noted that only one king-

                                  23   sized room was identified as being “accessible,” he requested a room with two queen beds, and in

                                  24   the special request area, Plaintiff identified his disability and requested an accessible room with

                                  25   two beds. Id. at ¶ 12. Plaintiff alleges that when he arrived, “the reserved parking was not

                                  26   accessible because of the presence of slopes in the stalls and access aisles that exceeded 2.1%.”

                                  27   Id. at ¶ 13. An employee subsequently told him that there were no accessible rooms with two beds

                                  28   available. Id. at ¶ 14. Plaintiff returned in January 2020, and again booked a two-bed room and
                                          Case 4:21-cv-01546-HSG Document 24 Filed 07/29/21 Page 2 of 8




                                   1   requested an accessible room. Id. at ¶ 16. However, when he arrived “the parking was still

                                   2   inaccessible due to the slopes and location,” and he was told that his request for a room with two

                                   3   beds could not be accommodated because it “was taken.” Id. at ¶ 17. Plaintiff said he returned a

                                   4   month later, and the parking issue was not fixed. Id. at ¶ 18. Plaintiff also asserts that the hotel’s

                                   5   online reservation system is inadequate for him to “assess independently whether a given hotel or

                                   6   guest room meets his accessibility needs.” Id. at ¶ 29. He further alleges that he would return to

                                   7   the hotel “when it has been represented to him that the hotel’s website reservation system is

                                   8   accessible.” Id. at ¶ 31.

                                   9          On the basis of these facts, Plaintiff brings causes of action for violations of (1) the

                                  10   American with Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq.; and (2) the Unruh Civil

                                  11   Rights Act, Cal. Civ. Code §§ 51–53. Id. at ¶¶ 35–49. Defendant now moves to dismiss

                                  12   Plaintiff’s complaint. Dkt. No. 15.
Northern District of California
 United States District Court




                                  13    II.   DISCUSSION
                                  14          Defendant argues that the Court lacks subject matter jurisdiction over this case and that

                                  15   Plaintiff lacks Article III standing to pursue his ADA claim. More specifically, Defendant

                                  16   contends that this ADA action is moot because its hotel fully complies with the requirements

                                  17   under the ADA. See Dkt. No. 15 at 6–7. And in the alternative, Defendant asserts that Plaintiff

                                  18   lacks standing because he has not adequately alleged an intent to return to the hotel. See id. at 8–

                                  19   12. Lastly, Defendant argues that the Court should dismiss Plaintiff’s state law claim for lack of

                                  20   supplemental jurisdiction. See id. at 14–17.

                                  21          A.    Mootness
                                  22          Defendant first moves to dismiss Plaintiff’s ADA claim under Federal Rule of Civil

                                  23   12(b)(1), arguing that the claim is moot because the hotel complies with the ADA, and the

                                  24   “alleged violations either do not exist or are false.” Dkt. No. 15 at 6–7. “Mootness is a

                                  25   jurisdictional issue, and federal courts have no jurisdiction to hear a case that is moot, that is,

                                  26   where no actual or live controversy exists.” See Foster v. Carson, 347 F.3d 742, 745 (9th Cir.

                                  27   2003) (quotation omitted).

                                  28          Federal Rule of Civil Procedure Rule 12(b)(1) allows a party to move to dismiss for lack of
                                                                                           2
                                          Case 4:21-cv-01546-HSG Document 24 Filed 07/29/21 Page 3 of 8




                                   1   subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). A Rule 12(b)(1) motion may be either

                                   2   facial, where the inquiry is confined to the allegations in the complaint, or factual, where the court

                                   3   is permitted to look beyond the complaint to extrinsic evidence. See Wolfe v. Strankman, 392 F.3d

                                   4   358, 362 (9th Cir. 2004); Savage v. Glendale Union High School Dist. No. 205, 343 F.3d 1036,

                                   5   1040 n.2 (9th Cir. 2003). In a factual challenge “the challenger disputes the truth of the

                                   6   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air for

                                   7   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In evaluating a facial attack, “[t]he court

                                   8   need not presume the truthfulness of the plaintiff’s allegations.” Id.

                                   9           Defendant contends that its hotel has the required number of accessible parking spaces; the

                                  10   parking lot meets all applicable slope requirements; and the hotel has the correct number of ADA

                                  11   accessible rooms, including those with two beds. See Dkt. No. 15 at 6–7. In support of these

                                  12   assertions, Defendant proffers a declaration from Roman Garcia, the general manager of the hotel.
Northern District of California
 United States District Court




                                  13   See Dkt. No. 15-2 (“Garcia Decl.”). Mr. Garcia attaches photographs of the parking lot, and

                                  14   contends that the hotel’s parking “meets all applicable design standards including slope

                                  15   requirement,” and “[n]o part of the accessible parking spaces or access aisles has a slope greater

                                  16   than 1:50 . . . .” Id. at ¶ 2; see also id. at ¶ 6(a); Dkt. No. 15-2, Ex. 1. Mr. Garcia also states that

                                  17   the hotel provides ADA accessible rooms, including three “‘Double Queen’ rooms.” See id. at

                                  18   ¶¶ 3–4, 6(b)–(c).

                                  19           In essence, Defendant suggests that the Court should decide the merits of Plaintiff’s case at

                                  20   the motion to dismiss stage before any site inspection has occurred and before any discovery has

                                  21   been taken. The Ninth Circuit has explained that “[j]urisdictional finding of genuinely disputed

                                  22   facts is inappropriate when the jurisdictional issue and substantive issues are so intertwined that

                                  23   the question of jurisdiction is dependent on the resolution of factual issues going to the merits of

                                  24   an action.” Id. (quotation omitted). “The question of jurisdiction and the merits of an action are

                                  25   intertwined where a statute provides the basis for both the subject matter jurisdiction of the federal

                                  26   court and the plaintiff’s substantive claim for relief.” Id.

                                  27           Defendant acknowledges that here, the jurisdictional facts overlap with the merits of the

                                  28   case. Dkt. No. 15 at 6–7. The existence of barriers is both a jurisdictional and substantive issue.
                                                                                           3
                                          Case 4:21-cv-01546-HSG Document 24 Filed 07/29/21 Page 4 of 8




                                   1   Nevertheless, Defendant contends that the Court may resolve these factual issues because Plaintiff

                                   2   did not provide its own, competing evidence. See Dkt. No. 21 at 1–4. Defendant concludes that

                                   3   there are therefore no factual disputes for the Court to resolve. Id.

                                   4          The Ninth Circuit has cautioned that “[j]urisdictional dismissals in cases premised on

                                   5   federal-question jurisdiction are exceptional,” Safe Air, 373 F.3d at 1039 (quotation omitted), and

                                   6   the Court declines the invitation to wade into the merits based on this record. The Court finds that

                                   7   Mr. Garcia’s declaration is of little evidentiary value. It lacks detail and is conclusory in nature.

                                   8   Moreover, although Mr. Garcia concludes that the hotel is ADA compliant, he does not explain

                                   9   why he is competent to make such evaluations or how he reached these conclusions. He does not

                                  10   appear to be offered as an expert in ADA compliance. And the Court has concerns about adopting

                                  11   the self-serving statements of the general manager of the hotel. To the extent Defendant suggests

                                  12   that Plaintiff nevertheless should have provided his own external evidence, the Court notes that
Northern District of California
 United States District Court




                                  13   under General Order No. 56, all discovery is still stayed. Plaintiff also indicates that the parties

                                  14   have not conducted the site inspection yet, see Dkt. No. 20 at 4, and Defendant does not appear to

                                  15   contest this. Plaintiff, therefore, has not had an opportunity to develop the evidence he may need

                                  16   to rebut Defendant’s asserted facts.

                                  17          Defendant cites several ADA cases in which district courts granted motions to dismiss on

                                  18   mootness grounds under Rule 12(b)(1). See Dkt. No. 20 at 1–4. But even if the Court found their

                                  19   reasoning persuasive, they are factually distinguishable. These cases do not suggest that the Court

                                  20   can rely solely on a defendant’s own assertions that it complies with the ADA to dismiss an ADA

                                  21   claim on mootness grounds. Rather, the defendants in these cases provided evidence from

                                  22   accessibility specialists and other experts. See, e.g., Johnson v. Techbusiness Res., LLC, No. 20-

                                  23   CV-06048-BLF, 2020 WL 7013596, at *2 (N.D. Cal. Nov. 28, 2020); Johnson v. Case Ventures,

                                  24   LLC, No. 5:19-CV-02876-EJD, 2020 WL 4747908, at *2 (N.D. Cal. Aug. 17, 2020); Shayler v.

                                  25   Patel, No. 220CV00235ODWKSX, 2020 WL 4429362, at *2 (C.D. Cal. July 31, 2020); Langer v.

                                  26   Nenow, 2020 WL 708144, at *4–5 (S.D. Cal. Feb. 12, 2020); Johnson v. Melehan, No. 5:16-CV-

                                  27   04064-HRL, 2017 WL 3605227, at *1–2 (N.D. Cal. Aug. 22, 2017). As noted above, the Court

                                  28   has no reason to believe that Mr. Garcia has the necessary qualifications to assess the hotel’s ADA
                                                                                          4
                                           Case 4:21-cv-01546-HSG Document 24 Filed 07/29/21 Page 5 of 8




                                   1   compliance.

                                   2           The Court therefore denies Defendant’s motion on this basis.1 Accord Johnson v. Rando,

                                   3   No. 21-CV-00673-BLF, 2021 WL 2986965, at *4 (N.D. Cal. July 15, 2021).

                                   4          B.     Standing
                                   5           Defendant next argues that Plaintiff lacks standing to bring an ADA claim or seek
                                   6   injunctive relief. See Dkt. No. 15 at 7–14.
                                   7           A disabled person claiming access discrimination must establish Article III standing to
                                   8   maintain a suit under the ADA. See Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 946 (9th
                                   9   Cir. 2011). To establish Article III standing, a plaintiff must have “(1) suffered an injury in fact,
                                  10   (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be
                                  11   redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 578 U.S. 856, 136 S. Ct. 1540,
                                  12   1547 (2016), as revised (May 24, 2016). Because the only remedy available to a private litigant
Northern District of California
 United States District Court




                                  13   under the ADA is an injunction, the Ninth Circuit has held that a plaintiff “must demonstrate a real
                                  14   and immediate threat of repeated injury in the future.” Chapman, 631 F.3d at 946 (quotations
                                  15   omitted). He may do so by establishing that he has suffered an “injury-in-fact coupled with an
                                  16   intent to return,” or alternatively, “deterrence from returning to the premises.” Id. at 944.
                                  17           Defendant argues that Plaintiff cannot show a real and immediate threat of repeated injury
                                  18   because he has failed to establish either a genuine intent to return or that he has been deterred from
                                  19   returning to the hotel. See Dkt. No. 15 at 7–14. In support of Defendant’s argument that Plaintiff
                                  20   does not intend to return to the hotel, it cites the proximity of the hotel to Plaintiff’s residence,
                                  21   Plaintiff’s past patronage of the business, and the indefinitiveness of his plans to return. See Mot.
                                  22   at 9–12. At bottom, however, Defendant appears to suggest that the Court should look skeptically
                                  23   at Plaintiff’s intent to return to the hotel based on his prior history of litigating ADA claims. See,
                                  24   e.g., id. at 9 (citing “Johnson’s extensive litigation history and no ostensible reason to return to
                                  25

                                  26   1
                                         In reply, Defendant appears to argue that Plaintiff’s claim that the hotel’s online reservation
                                  27   system is deficient should also be dismissed as moot because its website shows that the hotel has
                                       seven ADA accessible rooms. See Dkt. No. 21 at 4–5. The Court does not consider arguments
                                  28   raised in reply, but in any event, Plaintiff’s allegations appear to be that the website is inaccurate,
                                       and he cannot use it “with any confidence.” See FAC at ¶¶ 29, 43–44.
                                                                                            5
                                          Case 4:21-cv-01546-HSG Document 24 Filed 07/29/21 Page 6 of 8




                                   1   Defendant’s business” as a reason to reject Plaintiff’s asserted intent to return); id. at 10 (asking

                                   2   the Court to consider that “it appears to be Johnson’s standard procedure to visit a purportedly

                                   3   non-compliant business three times before suing”); id. at 11 (noting “the sheer volume of

                                   4   Johnson’s litigation in which he claims in every case that he intends to return to the defendant’s

                                   5   business”).

                                   6          The Ninth Circuit has specifically cautioned courts against relying on a plaintiff’s past

                                   7   ADA litigation as a reason to question the sincerity of a plaintiff’s intent to return to an

                                   8   establishment. See D’Lil v. Best W. Encina Lodge & Suites, 538 F.3d 1031, 1040 (9th Cir. 2008).

                                   9   In D’Lil, the Court explained that “[f]or the ADA to yield its promise of equal access for the

                                  10   disabled, it may indeed be necessary and desirable for committed individuals to bring serial

                                  11   litigation advancing the time when public accommodations will be compliant with the ADA.” Id.

                                  12          Here, Plaintiff has acknowledged that he is “a veteran ADA tester” and “is aware that he
Northern District of California
 United States District Court




                                  13   needs to return to the hotel website and to patronize the hotel in order to have standing to see that

                                  14   the hotel comes into compliance with the ADA’s mandate regarding the accessibility of its hotel

                                  15   and of its reservation policies.” See FAC at ¶ 31. He notes that as such, he “frequents businesses

                                  16   to determine if they have complied with the anti-discrimination mandates of the ADA.” See id. at

                                  17   ¶ 30. Plaintiff alleges that he has reason to frequent Defendant’s hotel “to assess these policies

                                  18   and facilities for compliance with the ADA,” but also because he travels to Fremont “on a regular

                                  19   and consistent basis.” See id. at ¶¶ 15, 31–33. In fact, here, he alleges that he has stayed at this

                                  20   specific hotel twice, and visited it a total of three times. See id. at ¶¶ 12–14, 16–17. And he

                                  21   further alleges that he “will use the hotel’s website reservation system to book a room and travel to

                                  22   the hotel when it has been represented to him that the hotel’s website reservation system is

                                  23   accessible.” Id. at ¶ 31.

                                  24          The Court finds that these allegations, when considered in the light most favorable to

                                  25   Plaintiff, as they must be at this stage, constitute more than “[s]peculative, ‘some day’ intentions

                                  26   of visiting a facility,” as Defendant urges. See Dkt. No. 15 at 8–9, 11. Plaintiff has adequately

                                  27   alleged an intention to return to the hotel. See D’Lil, 538 F.3d at 1037 (finding allegations

                                  28   sufficient to establish standing “where a plaintiff demonstrates an intent to return to the geographic
                                                                                          6
                                           Case 4:21-cv-01546-HSG Document 24 Filed 07/29/21 Page 7 of 8




                                   1   area where the accommodation is located and a desire to visit the accommodation if it were made

                                   2   accessible”); Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1038 (9th Cir. 2008) (finding plaintiff had

                                   3   standing despite living 550 miles from the 7-Eleven at issue).

                                   4          The Court understands that Defendant questions Plaintiff’s motivation to return to the

                                   5   hotel, but that is distinct from Plaintiff’s intention to return. See D’Lil, 538 F.3d at 1037. The

                                   6   Ninth Circuit has explicitly stated that a plaintiff’s status as an “ADA tester” does not deprive him

                                   7   of standing because “motivation is irrelevant to the question of standing under Title III of the

                                   8   ADA.” See Civ. Rights Educ. & Enf’t Ctr. v. Hosp. Properties Tr., 867 F.3d 1093, 1102 (9th Cir.

                                   9   2017). Defendant is of course free to challenge the sincerity of Plaintiff’s intention to return to the

                                  10   hotel later in this litigation, but the Court declines to make credibility determinations at this

                                  11   preliminary stage.2

                                  12          C.    Supplemental Jurisdiction
Northern District of California
 United States District Court




                                  13          Because the Court denies Defendant’s motion to dismiss Plaintiff’s federal claims for lack

                                  14   of subject matter jurisdiction, it does not reach Defendant’s argument that the Court lacks

                                  15   supplemental jurisdiction over the state law claim. See Mot. at 14–15. But Defendant also urges

                                  16   the Court to decline supplemental jurisdiction over Plaintiff’s state law claim in any event. See id.

                                  17   at 15–17. The Court is not persuaded.

                                  18          Defendant argues that “exceptional circumstances” exist to decline supplemental

                                  19   jurisdiction. See Dkt. No. 15 at 15–17 (citing 28 U.S.C. § 1367(c)(4)). Defendant argues that

                                  20   Plaintiff’s state law Unruh Act claim meets this strict standard because “Plaintiff is forum

                                  21   shopping his Unruh Act claim into federal court to avoid the pleading requirements of California

                                  22   state court.” Id.; see also Cal. Civ. Proc. Code § 425.50.3 Defendant also argues that the

                                  23   monetary relief under the Unruh Act “substantially predominate[s] over federal injunctive relief”

                                  24

                                  25   2
                                         To the extent that Defendant suggests that Plaintiff also lacks standing because the alleged
                                  26   barriers do not exist, see Dkt. No. 15 at 14, the Court reiterates that this is a fact question and
                                       cannot be assessed on a motion to dismiss.
                                  27
                                       3
                                         Under § 425.50, a “high-frequency litigant” plaintiff must allege: (1) the number of ADA
                                       complaints that plaintiff filed in the past twelve months; (2) the reason plaintiff was in the region
                                  28   of the defendant’s business; and (3) the specific reason that plaintiff desired access to the
                                       defendant’s business. Cal. Code Civ. P. § 425.50(a)(4).
                                                                                          7
                                          Case 4:21-cv-01546-HSG Document 24 Filed 07/29/21 Page 8 of 8




                                   1   in this case because injunctive relief is also available under the Unruh Act. See Dkt. No. 15 at 15–

                                   2   17. Myriad courts in this district have considered and rejected this argument because a party’s

                                   3   motive in seeking federal jurisdiction is generally immaterial, and having parallel proceedings in

                                   4   two different fora would be needlessly inefficient. See, e.g., Johnson v. Medvill 1, LLC, No. 18-

                                   5   CV-04150-LHK, 2020 WL 7696056, at *7 (N.D. Cal. Dec. 28, 2020) (collecting cases). The

                                   6   Court finds the reasoning of these cases persuasive and adopts it here. Id. The Court therefore

                                   7   exercises supplemental jurisdiction over Plaintiff's Unruh Civil Rights Act claim.

                                   8   III.   CONCLUSION
                                   9          Accordingly, the Court DENIES the motion. The initial case management scheduling
                                  10   order, Dkt. No. 5, remains in effect.
                                  11          IT IS SO ORDERED.
                                  12   Dated: 7/29/2021
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
